The law of this case was settled in Richmond v. Town of Largo, 155 Fla. 226, 19 So. (2) 791. When the mandate went down, other parties were permitted to intervene, evidence was taken, and, on final hearing, the Chancellor found that the Town of Largo and certain lands in the City of Largo, which he set out in extenso, were bound for its obligations, including bonds and judgments previously entered against it.
The Town of Largo and the intervenors appealed. The appellee filed cross-assignments of error. The questions raised by the appellants were adjudicated in Richmond v. Town of *Page 838 
Largo, supra. The questions raised by the intervenors turn on evidence taken by the Chancellor as to liability for said obligations, and we find no reason to reverse him on this point. His judgment is accordingly affirmed.
Affirmed.
CHAPMAN, C. J., TERRELL, BROWN, BUFORD, THOMAS, ADAMS and SEBRING, JJ., concur.